879 So. 2d 22 (2004)
Alexander BAEZ, Appellant,
v.
STATE of Florida, Appellee.
Nos. 2D03-3377, 2D03-4694.
District Court of Appeal of Florida, Second District.
April 30, 2004.
STRINGER, Judge.
Alexander Baez seeks review of the order of the trial court summarily denying his motion to correct illegal sentence. In a separate case number, he appeals an order of the trial court summarily dismissing his motion for postconviction relief as duplicative of his motion to correct illegal sentence. On our own motion, we consolidated the two appeals and ordered the State to respond to Baez's allegations that the trial court failed to comply with the terms of his plea agreement when it significantly increased three of his sentences following resentencing pursuant to Heggs v. State, 759 So. 2d 620 (Fla.2000). The State concedes that these three sentences should be reversed and the cases remanded for imposition of the sentences originally imposed. We agree; therefore, we reverse and remand for resentencing.
Affirmed in part; reversed in part; and remanded.
ALTENBERND, C.J., and FULMER, J., Concur.